DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 15, 2021 has been entered.
 
Response to Amendment
The Amendment filed October 15, 2021 has been entered. Claims 1, 3-5, 8, 12 and 16-38 remain pending in the application.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
No claims are presently interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 8, 12 and 16-38 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2013/0231576 A1) (hereinafter – Tanaka) in view of Barsimantov et al. (US 2016/0361041 A1) (hereinafter – Barsimantov).

Regarding claim 1, Tanaka discloses A method for quantifying, or determining an indication of, cardiorespiratory fitness of a person comprising (Abstract and entire document):
recording a signal from an accelerometer placed on the chest of the person, wherein the accelerometer is configured for measuring accelerations, audible vibrations (Para. [0058], “The acceleration sensor 31 senses acceleration in every movement direction, and has a function of sensing heart sound derived from pulsation of a target person's heart, as acceleration, and outputting the sensed acceleration as a heart sound signal.”), 
forming a signal portion from the recorded signal, wherein the signal portion covers one or more complete cardiac cycles of the person (As shown in FIG. 5, multiple cardiac cycles are measured.);
determining a maximum value in the signal portion (Para. [0089], “The first heart sound amplitude measuring means 506 measures an amplitude V1 of a peak waveform, and stores the amplitude V1 into the storage means 517 as first heart sound amplitude data (first heart sound amplitude measuring data).”);
and providing output information indicating cardiorespiratory fitness of the person based on the maximum value (Para. [0125], “As mentioned above, the exercise intensity computing means 510 computes the double product data of a target person, and hence, it is possible to measure optimal exercise intensity. The optimal exercise intensity being measured, the aerobic exercise capacity detecting means 516 can compute aerobic exercise capacity of the target person, and then, it is possible to compute a maximum volume of oxygen taken by the target person on the basis of the computed aerobic exercise capacity.”).
and sub-audible vibrations of the chest wall of the person, wherein at least the sub-audible vibrations are caused by myocardial movement, 
However, in the same field of endeavor, Barsimantov teaches and sub-audible vibrations of the chest wall of the person, wherein at least the sub-audible vibrations are caused by myocardial movement (Para. [0119], “Due to this movement, chest volume is decreased, displacing the sternum to inwards. This displacement results in acceleration at the sternum. The accelerometer captures this acceleration, which is analyzed to calculate the chest displacement.” And para. [0011], “The Vibrocardiogram (VbCG) provides for measurement of the phases of isometric contraction, ejection, systole and diastole obtained from the precordial vibration tracing” and para. [0014], “Seismocardiogram (SCG) is a similar method which records the acceleration of the chest wall;”), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Tanaka to include sub-audible vibrations as taught by Barsimantov in order to record signals below the level of human hearing (para. [0010], “All of these methods measure a mechanical motion below 20 Hz, which is at or below the audible range of human hearing. Acoustic signals below the range of human hearing are referred to as infrasonic [64].”).
Regarding claim 3, Tanaka discloses The method according to claim 1, Tanaka further discloses further comprising: determining a minimum value in the signal portion, wherein the output information indicating cardiorespiratory fitness is further based on the difference between the maximum value and the minimum value (Para. [0089], “The first heart sound amplitude measuring means 506 measures an amplitude V1 of a peak waveform, and stores the amplitude V1 into the storage means 517 as first heart sound amplitude data (first heart sound amplitude measuring data).”).
Regarding claim 4, Tanaka discloses The method according to claim 3, Tanaka further discloses wherein the maximum value corresponds to a peak of a first temporal feature in a cardiac cycle and the minimum value corresponds to a peak of a second temporal feature in a cardiac cycle (FIG. 5 and .
Regarding claim 5, Tanaka discloses The method according to claim 4, Tanaka further discloses wherein the first temporal feature and the second temporal feature belong to the same cardiac cycle (FIG. 5 and Para. [0089], “The first heart sound amplitude measuring means 506 measures an amplitude V1 of a peak waveform, and stores the amplitude V1 into the storage means 517 as first heart sound amplitude data (first heart sound amplitude measuring data).”).
Regarding claim 8, Tanaka discloses The method according to claim 3, Tanaka fails to disclose further comprising: determining the minimum value and the maximum value within a time interval having a length that is less than 100 ms.
However, in the same field of endeavor, Barsimantov teaches further comprising: determining the minimum value and the maximum value within a time interval having a length that is less than 100 ms (As shown in fig. 17, This time period is less than 100 ms).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Tanaka to include time intervals as taught by Barsimantov in order to use a small, portable device (Para. [0072], “An objective of the present technology is to provide accurate and reproducible cardiac output monitoring in a small, battery operated (i.e. portable) device, specifically, a device that will allow long term cardiac monitoring.”).
Regarding claim 12, Tanaka discloses The method according to claim 1, Tanaka fails to disclose further comprising: filtering the signal portion with a band-pass filter having a lower cutoff frequency below 1 Hz and an upper cut-off frequency in the range 60-500 Hz.
However, in the same field of endeavor, Barsimantov teaches further comprising: filtering the signal portion with a band-pass filter having a lower cutoff frequency below 1 Hz and an upper cut-off frequency in the range 60-500 Hz (Para. [0144], “The Kistler accelerometer was placed on the sternum. Two filters were connected to the acceleration transducer. The first one was a high pass filter at 0.05 Hertz and the second a low pass filter set at 100 Hertz, to minimize noise and other recording artifacts.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Tanaka to include filters as taught by Barsimantov in order to subtract noise (para. [0016], “This process not only separates high frequency component from low frequency components, but as well, the wavelet scaling process allows one to look at a signal within a small window, and notice the time location of small and high frequency features. In addition, noises can be subtracted fairly easily from the recorded signal, which makes this tool very powerful in many applications:”).
Regarding claim 16, Tanaka discloses The method according to claim 5, Tanaka fails to disclose wherein the peak of the first temporal feature is within 100 ms of the peak of the second temporal feature.
However, in the same field of endeavor, Barsimantov teaches wherein the peak of the first temporal feature is within 100 ms of the peak of the second temporal feature (As shown in fig. 17, This time period is less than 100 ms).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Tanaka to include time intervals as taught by Barsimantov in order to use a small, portable device (Para. [0072], “An objective of the present technology is to provide accurate and reproducible cardiac output monitoring in a small, battery operated (i.e. portable) device, specifically, a device that will allow long term cardiac monitoring.”).

Regarding claim 17, Tanaka discloses A system for quantifying, or determining an indication of, cardiorespiratory fitness of a person, comprising (Abstract and entire document):
an accelerometer configured to be placed on the chest of the person for measuring accelerations, audible vibrations (Para. [0058], “The acceleration sensor 31 senses acceleration in every movement direction, and has a function of sensing heart sound derived from pulsation of a target person's heart, as acceleration, and outputting the sensed acceleration as a heart sound signal.”)
and to generate a signal indicative of the measured accelerations and the measured audible vibrations and sub-audible vibrations of the chest wall (As shown in FIG. 5, multiple cardiac cycles are measured.);
and a processor operatively connected to the accelerometer so as to receive the signal (Para. [0032], “The present invention further provides a computer-readable storage medium containing a set of instructions for causing a computer to carry out a method of detecting somatic data,” all computers have processors.),
wherein the processor is configured to execute program code, which, when executed, causes the processor to perform the steps of (Para. [0032], “The present invention further provides a computer-readable storage medium containing a set of instructions for causing a computer to carry out a method of detecting somatic data,” all computers have processors.):
determining a maximum value of the signal (Para. [0089], “The first heart sound amplitude measuring means 506 measures an amplitude V1 of a peak waveform, and stores the amplitude V1 into the storage means 517 as first heart sound amplitude data (first heart sound amplitude measuring data).”);
and providing output information indicating cardiorespiratory fitness of the person based on the maximum value (Para. [0125], “As mentioned above, the exercise intensity computing means 510 computes the double product data of a target person, and hence, it is possible to measure optimal .
Tanaka fails to disclose and sub-audible vibrations of the chest wall of the person, wherein at least the sub-audible vibrations are caused by myocardial movement, 
However, in the same field of endeavor, Barsimantov teaches and sub-audible vibrations of the chest wall of the person, wherein at least the sub-audible vibrations are caused by myocardial movement (Para. [0119], “Due to this movement, chest volume is decreased, displacing the sternum to inwards. This displacement results in acceleration at the sternum. The accelerometer captures this acceleration, which is analyzed to calculate the chest displacement.” And para. [0011], “The Vibrocardiogram (VbCG) provides for measurement of the phases of isometric contraction, ejection, systole and diastole obtained from the precordial vibration tracing” and para. [0014], “Seismocardiogram (SCG) is a similar method which records the acceleration of the chest wall;”), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Tanaka to include sub-audible vibrations as taught by Barsimantov in order to record signals below the level of human hearing (para. [0010], “All of these methods measure a mechanical motion below 20 Hz, which is at or below the audible range of human hearing. Acoustic signals below the range of human hearing are referred to as infrasonic [64].”).
Regarding claim 18, Tanaka discloses The system of claim 17, Tanaka further discloses wherein the processor is further caused by the executed program code to perform the step of forming a signal portion from the signal, wherein the signal portion covers one or more complete cardiac cycles of the person (FIG. 4, “acceleration sensor 31” As shown in FIG. 5, multiple cardiac cycles are measured.).
Regarding claim 19, Tanaka discloses The system of claim 18, Tanaka further discloses wherein the processor is further caused by executed program code to perform the step of determining a minimum value in the signal portion, wherein the output information indicating cardiorespiratory fitness is further based on the difference between the maximum value and the minimum value (Para. [0089], “The first heart sound amplitude measuring means 506 measures an amplitude V1 of a peak waveform, and stores the amplitude V1 into the storage means 517 as first heart sound amplitude data (first heart sound amplitude measuring data).”).
Regarding claim 20, Tanaka discloses The system of claim 19, Tanaka further discloses wherein the maximum value corresponds to a peak of a first temporal feature in a cardiac cycle and the minimum value corresponds to a peak of a second temporal feature in a cardiac cycle (Para. [0089], “The first heart sound amplitude measuring means 506 measures an amplitude V1 of a peak waveform, and stores the amplitude V1 into the storage means 517 as first heart sound amplitude data (first heart sound amplitude measuring data).”).
Regarding claim 21, Tanaka discloses The system of claim 20, Tanaka further discloses wherein the first temporal feature and the second temporal feature belong to the same cardiac cycle (Para. [0089], “The first heart sound amplitude measuring means 506 measures an amplitude V1 of a peak waveform, and stores the amplitude V1 into the storage means 517 as first heart sound amplitude data (first heart sound amplitude measuring data).”).
Regarding claim 22, Tanaka discloses The system of claim 19, Tanaka fails to disclose wherein the processor is further caused by the executed program code to perform the step of determining the minimum value and the maximum value within a time interval having a length that is less than 100 ms.
However, in the same field of endeavor, Barsimantov teaches wherein the processor is further caused by the executed program code to perform the step of determining the minimum value and the maximum value within a time interval having a length that is less than 100 ms (As shown in fig. 17, This time period is less than 100 ms).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Tanaka to include time intervals as taught by Barsimantov in order to use a small, portable device (Para. [0072], “An objective of the present technology is to provide accurate and reproducible cardiac output monitoring in a small, battery operated (i.e. portable) device, specifically, a device that will allow long term cardiac monitoring.”).
Regarding claim 23, Tanaka discloses The system of claim 18, Tanaka fails to disclose wherein the processor is further caused by the executed program code to perform the step of filtering the signal portion with a band-pass filter having a lower cutoff frequency below 1 Hz and an upper cut-off frequency in the range 60-500 Hz.
However, in the same field of endeavor, Barsimantov teaches wherein the processor is further caused by the executed program code to perform the step of filtering the signal portion with a band-pass filter having a lower cutoff frequency below 1 Hz and an upper cut-off frequency in the range 60-500 Hz (Para. [0144], “The Kistler accelerometer was placed on the sternum. Two filters were connected to the acceleration transducer. The first one was a high pass filter at 0.05 Hertz and the second a low pass filter set at 100 Hertz, to minimize noise and other recording artifacts.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Tanaka to include filters as taught by Barsimantov in order to subtract noise (para. [0016], “This process not only separates high frequency component from low frequency components, but as well, the wavelet scaling process allows one to look at a signal within a small window, and notice the time location of small and high frequency features. In addition, noises can be subtracted fairly easily from the recorded signal, which makes this tool very powerful in many applications:”).
Regarding claim 24, Tanaka discloses The system of claim 21, Tanaka fails to disclose wherein the peak of the first temporal feature is within 100 ms of the peak of the second temporal feature.
However, in the same field of endeavor, Barsimantov teaches wherein the peak of the first temporal feature is within 100 ms of the peak of the second temporal feature (As shown in fig. 17, This time period is less than 100 ms).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Tanaka to include time intervals as taught by Barsimantov in order to use a small, portable device (Para. [0072], “An objective of the present technology is to provide accurate and reproducible cardiac output monitoring in a small, battery operated (i.e. portable) device, specifically, a device that will allow long term cardiac monitoring.”).
Regarding claim 25, Tanaka discloses A non-transient memory on which is stored a computer program for use in a system for quantifying, or determining an indication of, cardiorespiratory fitness of a person, wherein the system comprises (Abstract and entire document):
(A) an accelerometer configured to be placed on the chest of a person for measuring accelerations, audible vibrations (Para. [0058], “The acceleration sensor 31 senses acceleration in every movement direction, and has a function of sensing heart sound derived from pulsation of a target person's heart, as acceleration, and outputting the sensed acceleration as a heart sound signal.”), 
and (B) a processor operatively connected to the accelerometer (Para. [0032], “The present invention further provides a computer-readable storage medium containing a set of instructions for causing a computer to carry out a method of detecting somatic data,” all computers have processors.),
wherein the computer program comprises program code instructions that, when executed by the processor, cause the processor to perform the steps of (Para. [0032], “The present invention further provides a computer-readable storage medium containing a set of instructions for causing a computer to carry out a method of detecting somatic data,” all computers have processors.):
determining a maximum value of the signal (Para. [0058], “The acceleration sensor 31 senses acceleration in every movement direction, and has a function of sensing heart sound derived from pulsation of a target person's heart, as acceleration, and outputting the sensed acceleration as a heart sound signal.”);
and providing output information indicating cardiorespiratory fitness of the person based on the maximum value (Para. [0125], “As mentioned above, the exercise intensity computing means 510 computes the double product data of a target person, and hence, it is possible to measure optimal exercise intensity. The optimal exercise intensity being measured, the aerobic exercise capacity detecting means 516 can compute aerobic exercise capacity of the target person, and then, it is possible to compute a maximum volume of oxygen taken by the target person on the basis of the computed aerobic exercise capacity.”).
Tanaka fails to disclose and sub-audible vibrations of the chest wall of the person, wherein at least the sub-audible vibrations are caused by myocardial movement, 
However, in the same field of endeavor, Barsimantov teaches and sub-audible vibrations of the chest wall of the person, wherein at least the sub-audible vibrations are caused by myocardial movement (Para. [0119], “Due to this movement, chest volume is decreased, displacing the sternum to inwards. This displacement results in acceleration at the sternum. The accelerometer captures this acceleration, which is analyzed to calculate the chest displacement.” And para. [0011], “The Vibrocardiogram (VbCG) provides for measurement of the phases of isometric contraction, ejection, systole and diastole obtained from the precordial vibration tracing” and para. [0014], “Seismocardiogram (SCG) is a similar method which records the acceleration of the chest wall;”), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Tanaka to include sub-audible vibrations as taught by Barsimantov in order to record signals below the level of human hearing (para. [0010], “All of 
Regarding claim 26, Tanaka discloses The non-transient memory of claim 25, Tanaka further discloses wherein the computer program further comprises program code instructions that, when executed by the processor, cause the processor to perform the step of forming a signal portion from the signal, wherein the signal portion covers one or more complete cardiac cycles of the person (FIG. 4, “acceleration sensor 31” As shown in FIG. 5, multiple cardiac cycles are measured.).
Regarding claim 27, Tanaka discloses The non-transient memory of claim 26, Tanaka further discloses wherein the computer program further comprises program code instructions that, when executed by the processor, cause the processor to perform the step of determining a minimum value in the signal portion, wherein the output information indicating cardiorespiratory fitness is further based on the difference between the maximum value and the minimum value (Para. [0089], “The first heart sound amplitude measuring means 506 measures an amplitude V1 of a peak waveform, and stores the amplitude V1 into the storage means 517 as first heart sound amplitude data (first heart sound amplitude measuring data).”).
Regarding claim 28, Tanaka discloses The non-transient memory of claim 27, Tanaka further discloses wherein the maximum value corresponds to a peak of a first temporal feature in a cardiac cycle and the minimum value corresponds to a peak of a second temporal feature in a cardiac cycle (Para. [0089], “The first heart sound amplitude measuring means 506 measures an amplitude V1 of a peak waveform, and stores the amplitude V1 into the storage means 517 as first heart sound amplitude data (first heart sound amplitude measuring data).”).
Regarding claim 29, Tanaka discloses The non-transient memory of claim 28, Tanaka further discloses wherein the first temporal feature and the second temporal feature belong to the same cardiac cycle (Para. [0089], “The first heart sound amplitude measuring means 506 measures an .
Regarding claim 30, Tanaka discloses The non-transient memory of claim 27, Tanaka fails to disclose wherein the computer program further comprises computer code instructions that, when executed by the processor, cause the processor to perform the step of determining the minimum value and the maximum value within a time interval having a length that is less than 100 ms.
However, in the same field of endeavor, Barsimantov teaches wherein the computer program further comprises computer code instructions that, when executed by the processor, cause the processor to perform the step of determining the minimum value and the maximum value within a time interval having a length that is less than 100 ms (As shown in fig. 17, This time period is less than 100 ms).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the non-transient memory as taught by Tanaka to include time intervals as taught by Barsimantov in order to use a small, portable device (Para. [0072], “An objective of the present technology is to provide accurate and reproducible cardiac output monitoring in a small, battery operated (i.e. portable) device, specifically, a device that will allow long term cardiac monitoring.”).
Regarding claim 31, Tanaka discloses The non-transient memory of claim 26, Tanaka fails to disclose wherein the computer program further comprises computer code instructions that, when executed by the processor, cause the processor to perform the step of filtering the signal portion with a band-pass filter having a lower cutoff frequency below 1 Hz and an upper cut-off frequency in the range 60-500 Hz.
However, in the same field of endeavor, Barsimantov teaches wherein the computer program further comprises computer code instructions that, when executed by the processor, cause the processor to perform the step of filtering the signal portion with a band-pass filter having a lower cutoff frequency below 1 Hz and an upper cut-off frequency in the range 60-500 Hz (Para. [0144], “The Kistler accelerometer was placed on the sternum. Two filters were connected to the acceleration transducer. The first one was a high pass filter at 0.05 Hertz and the second a low pass filter set at 100 Hertz, to minimize noise and other recording artifacts.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the non-transient memory as taught by Tanaka to include filters as taught by Barsimantov in order to subtract noise (para. [0016], “This process not only separates high frequency component from low frequency components, but as well, the wavelet scaling process allows one to look at a signal within a small window, and notice the time location of small and high frequency features. In addition, noises can be subtracted fairly easily from the recorded signal, which makes this tool very powerful in many applications:”).
Regarding claim 32, Tanaka discloses The non-transient memory of claim 29, Tanaka fails to disclose wherein the peak of the first temporal feature is within 100 ms of the peak of the second temporal feature.
However, in the same field of endeavor, Barsimantov teaches wherein the peak of the first temporal feature is within 100 ms of the peak of the second temporal feature (As shown in fig. 17, This time period is less than 100 ms).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the non-transient memory as taught by Tanaka to include time intervals as taught by Barsimantov in order to use a small, portable device (Para. [0072], “An objective of the present technology is to provide accurate and reproducible cardiac output monitoring in a small, battery operated (i.e. portable) device, specifically, a device that will allow long term cardiac monitoring.”).
Regarding claim 33, Tanaka discloses The system of claim 21, Tanaka fails to disclose wherein the processor is further caused by the executed program code to perform the step of determining the minimum value and the maximum value within a time interval having a length that is less than 100 ms.
However, in the same field of endeavor, Barsimantov teaches wherein the processor is further caused by the executed program code to perform the step of determining the minimum value and the maximum value within a time interval having a length that is less than 100 ms (As shown in fig. 17, This time period is less than 100 ms).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the non-transient memory as taught by Tanaka to include time intervals as taught by Barsimantov in order to use a small, portable device (Para. [0072], “An objective of the present technology is to provide accurate and reproducible cardiac output monitoring in a small, battery operated (i.e. portable) device, specifically, a device that will allow long term cardiac monitoring.”).
Regarding claim 34, Tanaka discloses The system of claim 20, Tanaka fails to disclose wherein the processor is further caused by the executed program code to perform the step of filtering the signal portion with a band-pass filter having a lower cutoff frequency below 1 Hz and an upper cut-off frequency in the range 60-500 Hz.
However, in the same field of endeavor, Barsimantov teaches wherein the processor is further caused by the executed program code to perform the step of filtering the signal portion with a band-pass filter having a lower cutoff frequency below 1 Hz and an upper cut-off frequency in the range 60-500 Hz (Para. [0144], “The Kistler accelerometer was placed on the sternum. Two filters were connected to the acceleration transducer. The first one was a high pass filter at 0.05 Hertz and the second a low pass filter set at 100 Hertz, to minimize noise and other recording artifacts.”).

Regarding claim 35, Tanaka discloses The system of claim 23, Tanaka fails to disclose wherein the peak of the first temporal feature is within 100 ms of the peak of the second temporal feature.
However, in the same field of endeavor, Barsimantov teaches wherein the peak of the first temporal feature is within 100 ms of the peak of the second temporal feature (As shown in fig. 17, This time period is less than 100 ms).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the non-transient memory as taught by Tanaka to include time intervals as taught by Barsimantov in order to use a small, portable device (Para. [0072], “An objective of the present technology is to provide accurate and reproducible cardiac output monitoring in a small, battery operated (i.e. portable) device, specifically, a device that will allow long term cardiac monitoring.”).
Regarding claim 36, Tanaka discloses The method of claim 1, Tanaka further discloses wherein the output information indicating cardiovascular fitness of the person includes information indicating V02 Max of the person (Abstract, “Since the double product, which represents myocardial oxygen consumption, is effective as an index that accurately reflects the state of cardiac workload, it is possible to measure accurately the degree of workload on the heart.”).
Regarding claim 37, Tanaka discloses The system of claim 17, Tanaka further discloses wherein the output information indicating cardiovascular fitness of the person includes information indicating V02 Max of the person (Abstract, “Since the double product, which represents myocardial oxygen consumption, is effective as an index that accurately reflects the state of cardiac workload, it is possible to measure accurately the degree of workload on the heart.”).
Regarding claim 38, Tanaka discloses The non-transient memory of claim 25, Tanaka further discloses wherein the output information indicating cardiovascular fitness of the person includes information indicating V02 Max of the person (Abstract, “Since the double product, which represents myocardial oxygen consumption, is effective as an index that accurately reflects the state of cardiac workload, it is possible to measure accurately the degree of workload on the heart.”).

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-5, 8, 12 and 16-35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.T./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791